Citation Nr: 9933208	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the 7th rib, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.  

In a February 1997 rating action, the evaluation for the 
residuals of fracture of the rib was increased from 0 percent 
to 10 percent, effective in January 1994.  As this rating was 
less than total, and the veteran submitted a timely appeal 
based on the original statement of the case (SOC) which found 
that a compensable rating was not warranted, the Board of 
Veterans' Appeals (Board) finds that this issue is for 
appellate consideration.   

The veteran further contended that the effective date for the 
increased rating for the residuals of a fracture of rib 
should be in February 1992 and not January 1994.  The Board 
notes that in a statement dated in January 1993, the veteran 
requested that he receive an increase for his service 
connected disability, rated at 0% under Diagnostic Code 5299.  
A hand written notation indicated that the disability was a 
fracture of the 7th rib.  A July 1993 rating action was 
limited to the issue of entitlement to service connection for 
PTSD.  However, in the notification letter dated in July 
1993, the veteran was informed that the residuals of a 
fracture of the 7th rib were less than 10 percent disabling.  
However, as the issue of entitlement to an earlier effective 
date for the grant of the 10 percent rating has not been 
developed for appellate purposes, the Board refers the issue 
of entitlement to an earlier effective date to the RO for 
appropriate action.   

In a May 1997 statement, the veteran appears to be raising 
the issue of entitlement to service connection for a back 
disorder, as secondary to the service connected rib disorder.  
The issue of secondary service connection for the back 
disorder has not been adjudicated by the RO, and is therefore 
not appropriate for Board review.  We note, however, that 
because this claim rests upon a new, previously-unaddressed 
theory of entitlement, the veteran is entitled to a de novo 
review of the claim for entitlement to secondary service 
connection for a back disorder.  This claim is therefore 
referred to the RO for appropriate action.  The earlier, 
final determinations pertaining to a back disorder have been 
predicated on the issue of entitlement to service connection 
on a direct basis.  As this issue is not inextricably 
intertwined with the issue of entitlement to service 
connection for a back disorder on a secondary basis, the 
Board finds that the issue of whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim is appropriate for consideration.  

The issue of entitlement to service connection for PTSD will 
be the subject of the REMAND which follows.  


FINDINGS OF FACT

1.  Service connection for a back disorder on a direct basis 
was denied by the RO on multiple occasions, most recently in 
June 1981.  The veteran did not submit a timely notice of 
disagreement (NOD) on any occasion.  

2.  The evidence received since the June 1981 RO 
determination, while not previously considered, is not 
probative of the question of direct service connection for a 
back disorder.   

3.  The fracture of the 7th rib did not necessitate multiple 
rib removal, nor was the injury to the abdominal muscle wall 
more than moderate in degree.


CONCLUSIONS OF LAW

1.  The June 1981 rating action denying direct service 
connection for a back disorder is final, and that veteran has 
not submitted new and material evidence to reopen such a 
claim.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.302(a) (1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the 7th rib are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
4.73 Diagnostic Codes 5297, 5319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was involved in an automobile accident in 
service.  He sustained an injury to his back, as well as a 
fractured rib during the accident.  Service connection for a 
back disorder was denied by the RO in March 1976 on the basis 
that no residuals of an inservice injury were shown on 
examination.  Service connection was again denied in a June 
1981 rating action, as the RO concluded that no new medical 
evidence had been submitted.  The veteran was informed of 
these determinations, but did not submit a NOD.

In October 1982, the veteran stated that he was service 
connected for arthritis.  In an October 1982 letter, the VA 
noted that service connection for a back disorder had 
previously been denied.  If the veteran wanted service 
connection to be considered for the back disability, 
additional evidence would have to be submitted.  In a letter 
submitted a week later, the veteran made reference to PTSD 
and an eye disorder, but did not make any statements 
regarding his back disorder.  In an April 1983 letter, the VA 
noted that the veteran had never claimed service connection 
for arthritis, and that he would have to submit evidence for 
such a claim to be considered.  

Reports of outpatient treatment were added to the claims 
folder after these determinations.  When he was seen by the 
VA in January 1993, he presented with a long-standing history 
of back and rib pain.  He stated that the back and rib pain 
had been present since 1975 and was constant.  In a May 1993 
note, the veteran reported a long history of chronic thoracic 
and lumbar pain.  Forward flexion was possible to the mid 
tibia.  

The veteran underwent a magnetic resonance imaging (MRI) at a 
private facility in July 1994.  The findings were consistent 
with early disc degeneration of L4-L5 and L5-S1.  There was a 
mild broad based disc bulge at L4-L5 with small focal central 
protrusion.  There was no significant thecal sac or nerve 
root compression.

The veteran filed a claim for Social Security Administration 
(SSA) benefits, and the records utilized in that 
determination were received by the VA in October 1995.  

These records also include letters from Richard Lose, M.D.  
In a November 1987 letter, Dr. Lose indicated that in 
December 1986, while the veteran was attempting to control a 
patient, the patient became agitated, causing an injury to 
the veteran's low back and shoulder.  The veteran had had 
some persistent problems with his back since that time.  In a 
May 1993 letter, Dr. Lose reported on the veteran's injuries, 
and noted that chiropractic care was required.  

Of record is a statement from Stephen Bartok, M.D., dated in 
July 1993.  The diagnostic impression was possible 
paraspinous muscle spasm, although the examiner noted that 
reversal of the lordosis could alternatively have been 
positional; mild thoracic scoliosis with a chronic appearing 
anterior compression of T9; and chronic-appearing posterior 
compression of the superior and inferior end plates of L5.  A 
hand written note with regard to the last two impressions 
stated "old combat injury."  

In an August 1977 private treatment note, the veteran 
reported that he fell down a flight of stairs in August 1976.  
He stated that there was aching discomfort after a full days 
work.  In follow-up treatment in November 1977, the veteran 
reported strain after lifting 50 to 60 pound objects.  Aside 
from the August 1976 fall, he did not report any other 
trauma.  

Also received at that time were reports of treatment at VA 
facilities.  In a May 1980 treatment note, the veteran stated 
that he had cracked his sternum in 1974.  After examination, 
the assessment was upper back pain, of unknown etiology.  
Additional treatment based on this history was reported.  

In a November 1993 treatment note, reflecting treatment 
provided by a VA contract therapist, it was noted that the 
rotational and flexion range of motion was restricted by pain 
to 40% of normal.  A history of spinal injury in service was 
given.  

The veteran underwent an examination of the bones in January 
1997.  A review of the records indicated that he did not 
receive care after 1993 for the chronic rib cage pain.  He 
indicated that he had reinjured his ribs about three weeks 
prior to the examination.  He stated he would experience 
popping of the ribs.  On examination, there was a slight 
degree of pectus excavatum formation of the rib cage, and he 
was tender from the costosternal junction, around the flank 
of the chest wall to the costovertebral junction.  X-ray 
films of ribs indicated that no fracture was radiographically 
apparent.  

A statement was received in February 1998 detailed the 
veteran's mental health treatment.  Among the diagnoses was 
chronic back pain.  


Analysis

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.

The veteran's initial claim for service connection for a back 
disorder was denied on a number of occasions, most recently 
in a June 1981 rating action.  The veteran was properly 
notified of this decision by letter of the same month, but 
did not submit a notice of disagreement.  38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991); 38 C.F.R. § 20.200, 20.302(a).  
Therefore the June 1981 rating decision became final, when 
the veteran did not file a notice of disagreement within one 
year of the date he was notified of that unfavorable 
determination, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
this purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims (Court) Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  The Court 
of Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence", and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if:  (i) 
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Court of Appeals of 
the Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court has recently set forth a three-step 
analysis to be followed to in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

In this case , the veteran has provided reports of treatment 
a number of years after service.  These reports reflect 
recent treatment only.  While he did give, on a number of 
occasions, a history of longstanding back pain, at no time 
did the examiners conclude that there was a relationship 
between the post-service pain and the incident in service.  
Records reflecting only current treatment and evaluation and 
containing no information relevant to the issue of whether 
service connection is warranted do not constitute new and 
material evidence because they do not create a reasonable 
possibility that when viewed together with all the evidence 
the outcome will change.  Cox v. Brown, 5 Vet. App. 95 
(1993).

Moreover, the post service evidence contains multiple 
incidents of post service injuries which led to back pain, 
such as a fall down the stairs in 1976, a strain after 
lifting items in 1977, and an injury sustained when the 
veteran tried to subdue a patient in 1986, and the reinjury 
which the veteran reported just prior to the most recent VA 
examination.  

The reports of post service treatment were not of record when 
any of the previous denials were rendered by the RO; they are 
thus new.  The handwritten notation on the July 1993 
treatment record appears to have been based upon the 
veteran's reported history, rather than upon a review of 
contemporaneous medical records.  As such, it is duplicative 
of the many assertions made by the veteran in the past and 
already contained in the record.  As there is no medical 
evidence tending to relate any post service back disorder to 
the incident in service, the new evidence cannot be 
considered probative of the issue at hand.  Thus, in the 
absence of new and material evidence tending to show a direct 
connection to service, the prior denials must remain final, 
and the veteran's appeal is denied to this extent.  


Increased rating for a rib disorder

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The current 10 percent rating is appropriate where there is 
removal of one rib or resection of two or more ribs without 
regeneration, or moderate injury of the muscle of the 
abdominal wall, or when the level of impairment resulting 
from a service-connected rib disability can be considered 
analogous to that level of impairment.  For a 20 percent 
rating to be appropriate, there must be removal of two ribs.  
A 30 percent rating is warranted when there is moderately 
severe injury of the abdominal wall muscle structure.  
38 C.F.R. §§ 4.71, 4.73, Diagnostic Codes 5297 and 5319 
(1999).  

A review of the evidence of record indicates that the veteran 
has not sought medical care since 1993 for the service 
connected rib disorder, in that it appears more recent 
treatment was required for a reinjury in the area.  While he 
did state he experienced some popping in the ribs, there was 
no residual fracture symptomatology shown on X-ray, nor was 
it demonstrated that multiple ribs had to be removed.  In 
this regard, while the veteran's sincerity is clear, since he 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There was 
only a slight degree of pectus excavatum formation of the rib 
cage, and tenderness was only present on part of the chest 
wall.  Hence, the residuals of the injury to the abdominal 
wall cannot be considered more than moderate in degree.  In 
light of the limited findings shown on examination, and given 
that the veteran has not required treatment for the service 
connected rib disorder, the Board finds no basis by which to 
grant a rating in excess of 10 percent for this disorder.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, the prior denial remains final.  

A disability rating in excess of 10 percent for residuals of 
a fracture of the 7th rib is denied.  


REMAND

The veteran contends that service connection should be 
granted for PTSD.  He claims as the stressor leading to PTSD 
the fact that he was sexually assaulted.  In a February 1999 
supplemental statement of the case (SSOC), the RO found that 
service connection for this disorder was not warranted.  
While PTSD had been shown on a VA examination, there was no 
evidence or any indication in the veteran's claims folder 
that the claimed inservice stressor (rape) took place.  

Subsequent to this RO determination, the Court addressed the 
issue of service connection for PTSD based on sexual assault 
in Patton v. West, 12 Vet. App. 272 (1999).  The Court noted 
that MANUAL M21-1 mandated special evidentiary-development 
procedures for personal assault cases.  

The Board notes that the veteran was furnished a letter in 
August 1997 requesting information regarding the claimed 
sexual assault, and the veteran replied later in August 1997.  
However, there is no indication that a formal determination, 
utilizing procedures set forth in MANUAL M21-1, Part III, 
 5.14, have not been undertaken.  

In a January 1997 statement, the veteran alternatively 
claimed that his experience of having been trapped by snow in 
the mountains during service constitutes a PTSD stressor and 
that because this event is documented in his service records, 
he requested that the RO consider a grant of service 
connection for PTSD on this basis.  It does not appear from a 
review of the rating decisions of record that the RO has done 
this.  A Board review of the veteran's claim on this basis 
would be premature at this time, to say the least.

Accordingly, the Board finds that it would be premature to 
consider the issue of whether the veteran's claim for 
entitlement to service connection for PTSD is well grounded 
at this time and that the appeal must be remanded to the RO 
to comply with mandated development and for an initial 
adjudication of the veteran's claim on the basis that his 
PTSD stems from his experience of having been trapped in the 
mountains during service.  

The case is therefore remanded to the RO for the following 
actions:

1.  The RO should undertake the 
development required by the Court in 
Patton.  All steps taken should be 
documented for the claims file.  A formal 
determination should be made, based on 
the evidence secured, as to whether the 
in service stressor (sexual assault) took 
place.  The reasons for the determination 
reached should be specified and a 
complete explanation included.

2.  The RO should make an initial 
determination as to whether the veteran's 
claim for entitlement to service 
connection for PTSD on the basis of the 
claimed stressor experience of having 
been trapped in the mountains during 
service.  All indicated development 
should be undertaken.

3.  After the development requested above 
has been completed, to the extent 
indicated, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case 
should then be returned to the Board for further appellate 
consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

